Citation Nr: 1724887	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	 Lori Chism, Attorney



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In June 2012 and April 2014, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  He is currently service-connected for status post nasal bone fracture with total bilateral nasal obstruction rated at 30 percent disabling, sinusitis rated at 10 percent disabling, and status post nasal bone fracture with deformity rated at 10 percent disabling.  He has a combined disability rating of 40 percent.  Therefore, the Veteran's combined service-connected disabilities do not render him eligible for TDIU under the scheduler percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Although the Veteran does not meet the scheduler criteria for consideration of TDIU, the Board must also consider whether referral for extraschedular consideration is warranted.  Such consideration is warranted when a veteran fails to meet the percentage requirements for eligibility for a total disability rating set forth in 38 C.F.R. § 4.16(a).  Under the extraschedular provision of 38 C.F.R. § 4.16(b), a claimant must show that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in order to warrant a referral to the Director, Compensation Service, for extraschedular consideration.

Further, a remand is necessary to ensure compliance with the Board's April 2014 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

In the April 2014 remand, the Board instructed a VA examiner to elicit "a full work and educational history" from the Veteran.  During a November 2015 VA examination, the examiner determined that there was no evidence to suggest that the Veteran would be unable to secure and maintain substantially gainful occupational employment as a result of service-connected disabilities.  The examiner noted that the Veteran has been employed as a custodian at the USDA since 1997 and misses seven to ten days of work per year due to service-connected disabilities.  The examiner did not, however, elicit any educational or other occupational information from the Veteran.  Specifically, it is unclear if the Veteran is employed full time or is in a marginal or part-time position.  This needs further clarification.

Additionally, the file does contain some evidence suggesting the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  During September 2010 and September 2012 VA examinations, both conducted be the same VA examiner, that examiner determined that the Veteran was not employable due to service-connected disabilities.

Therefore, the claim is remanded to obtain the Veteran's full employment and educational history, and for referral to the Director, Compensation Service, for extraschedular consideration, if indicated.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.  

The Board notes that it is the rating board's responsibility to obtain employment history, educational and vocational attainment, and all other factors bearing on the Veteran's TDIU claim.  See 38 C.F.R. § 4.16(b).

Specifically, it should be determined whether the Veteran is engaged in full time employment, if not, when he was last engaged in full time employment, and whether he is currently employed in marginal or part-time employment.  If he is not employed, the date of last employment should be determined.  As indicated, current or prior employers should be contacted with the Veteran's assistance as needed.

2.  Associate with the claims folder VA treatment records since October 2012.

3.  After the above development has been completed, forward the Veteran's claim to the Director, Compensation Service if indicated, for consideration of the assignment of an extraschedular rating for a total disability rating , based upon individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(b).

4.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




